UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6650



ONAJE KUDURA SEABROOK,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT ROBINSON, Supervisor of Cypress
Unit at Kershaw Correctional Institution;
DAVID A. KING, Officer at Kershaw Correctional
Institution;   RICKIE   HARRISON,   Warden  of
Kershaw Correctional Institution; DEBBIE WISE,
Grievance Coordinator at Kershaw Correctional
Institution; DIRECTOR, SOUTH CAROLINA DEPART-
MENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-3133-2-13AJ)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Onaje Kudura Seabrook, Appellant Pro Se. Terry B. Millar, TERRY B.
MILLAR, L.L.C., Rock Hill, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Onaje Kudura Seabrook appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.    Accordingly, we affirm on the reasoning of the dis-

trict court.   Seabrook v. Robinson, No. CA-99-3133-2-13AJ (D.S.C.

Mar. 14, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2